Citation Nr: 0609291	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for low back strain, prior to June 1, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for low back strain, from June 1, 2004 forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
February 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Louis, Missouri 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The RO initially assigned a 
disability rating of 0 percent for low back strain.  In a May 
1999 rating decision, the RO increased the rating to 10 
percent.  In a November 2004 rating decision, the VA Appeals 
Management Center (AMC) increased the rating to 20 percent, 
effective June 1, 2004.  The veteran's ongoing appeal is for 
ratings in excess of 10 percent prior to June 1, 2004, and 20 
percent from June 1, 2004, forward.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to June 1, 2004, the veteran's low back strain was 
manifested by chronic pain and moderate limitation of motion, 
without abnormal gait or objective evidence of muscle spasm.

3.  From June 1, 2004, the veteran's low back strain has been 
manifested by chronic pain, limitation of motion, and muscle 
spasm, but with flexion of the lumbosacral spine beyond 30 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for low back strain, prior to June 1, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for low back strain, from June 1, 2004 forward, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, VA issued the veteran VCAA notices in 2004 and 
2005.  Those notices informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claims for higher ratings for low back strain.  The VCAA 
notices did not inform the veteran of the type of evidence 
necessary to establish an effective date for assigned 
ratings.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing an effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision in those issues that the Board 
is presently deciding.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board is denying increased ratings in this decision, no 
effective date will be assigned, so there is no possibility 
of prejudice to the veteran with respect to effective dates.

VA issued the 2004 and 2005 VCAA notices after the initial 
adverse rating decision of 1999.  VA subsequently took steps, 
however, to fulfill the VCAA requirements.  The Board 
remanded the case in March 2005, and VA provided VCAA notices 
in 2004 and 2005.  VA has conducted all appropriate 
development of evidence relevant to this case, and has 
secured all available pertinent evidence.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claim.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error that 
would not reasonably affect the outcome of the case.

Ratings for Low Back Strain

The veteran is seeking ratings higher than the 10 percent and 
20 percent ratings assigned for his service-connected low 
back strain.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating disabilities of the spine, including 
lumbosacral strain syndrome, changed during the course of 
this appeal, effective September 26, 2003.  For the period 
prior to the revision, the Board will apply the earlier 
version of the rating criteria.  Thereafter, the Board will 
apply the new regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to the 2003 revision, the criteria for evaluating 
lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2004).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:



Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.



Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

The veteran has service-connected low back strain, with a 
history of lifting heavy objects during his military service.  
Since service, he has reported continuous low back pain, with 
some radiation of pain into the legs.  He indicates that his 
low back is weak, that the pain worsens with activity, and 
that the back problems limit his ability to perform physical 
labor.

The veteran had a hearing before a hearing officer at the RO 
in April 1998.  He reported constant low back pain, with some 
muscle spasms.  He indicated that he used pain medication for 
his back pain.  He stated that the back pain was worst with 
standing, and was also bad with lifting and bending.  He 
related that he was a nursing student, and sometimes had to 
lift patients, which bothered his back.  He stated that he 
worked part time at a federal records management center, 
which required some lifting of boxes of files.  He indicated 
that on some days he was not able to lift the boxes.  He 
reported that he had lost time from school and work because 
of his back problems and problems with fatigue.



On VA medical examination in September 1998, the veteran had 
a normal gait, and he was able to squat.  He complained of 
pain with heel and toe walking.  The range of flexion of the 
lumbosacral spine was to 63 degrees of flexion with 
complaints of pain, but no muscle spasm observed.  There was 
extension to 35 degrees, and lateral flexion to 25 degrees 
bilaterally.  The spine was not tender to palpation.  Muscle 
strength was appropriate and equal bilaterally.  No 
neurological deficit was elicited.  X-rays of the lumbosacral 
spine were negative.

The veteran saw a private physician in 1999 for his low back 
pain.  The physician noted low back tenderness, and 
prescribed pain medication.

On VA examination in November 2000, the veteran reported 
constant low back pain, with varying severity.  He indicated 
that he worked for the Postal Service as a letter carrier, 
and that he was sore after each day of work.  He indicated 
that he had taken time off of work because of back pain, to 
the extent that he had been subject to disciplinary action 
for excessive time off.  On examination, there was mild 
tenderness to palpation of the low back.  The ranges of 
motion of the lumbosacral spine were to 80 degrees of 
flexion, 30 degrees of extension, 30 degrees of bending to 
each side, and 30 degrees of rotation to each side.  Straight 
leg raising was negative, and x-rays were negative.

Notes from VA outpatient treatment of the veteran in 2001 
reflect that his back was tender at the L5 paraspinous 
region.  The VA practitioner prescribed the use of a TENS 
unit for the veteran's low back pain.

The veteran saw his private physician in April 2003 with a 
three day flare-up of severe low back pain.  X-rays were 
negative.  The doctor wrote a note indicating that the 
veteran could return to work in five days.

In June 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  He reported ongoing low back 
pain, with tenderness, stiffness, and sometimes spasms.  He 
stated that he had been working as a letter carrier for 
almost five years.  He indicated that he carried a mail bag, 
and walked seven to ten miles a day on his route.  He related 
that his back pain worsened and was bad by end of each work 
day.  He stated that his employer had required him to get 
information from his doctor in order to get permission to sit 
down while casing mail, as carriers generally were not 
allowed to sit during that task.  He reported that he missed 
work four or five days a month because of his back pain.  He 
stated that his back pain limited his activities at home, and 
that he had increased pain with tasks like mowing the lawn.  
He indicated that he used pain medication and a TENS unit for 
his back pain.

VA outpatient treatment notes from May 2004 reflect the 
veteran's report of ongoing low back pain, worse with 
prolonged walking.  Lumbosacral spine x-rays showed partial 
loss of the normal lordotic curve, thought to be due to pain 
or muscle spasms.  There were Schmorl's nodes at L4-L5 and 
L5-S1.

On VA examination in June 2004, the veteran reported that his 
back pain had worsened.  He stated that he got severe back 
spasms four times a week.  He indicated that he had constant 
aching in his back.  He related that he missed about four 
days of work per month because of his back pain.  On 
examination, the veteran had a normal gait, and could walk on 
his heels and toes.  There was no loss of lumbar lordosis.  
No muscle spasm was seen on examination.  The ranges of 
motion of the lumbosacral spine were to 45 degrees of 
flexion, with pain, 15 degrees of extension, 20 degrees of 
lateral bending to the right, 30 degrees of lateral bending 
to the left, and 30 degrees of rotation to each side.  There 
was no palpable tenderness over the lumbar spine.

The veteran has submitted records from his employer.  
Attendance and leave records indicate that in 2002 the 
veteran took one to two days per month of sick leave.  
In 2003 and early 2004, he took an average of two to three 
days per month.  In May 2004, he was given a disciplinary 
letter because of unscheduled absences, predominantly sick 
leave.  Notes from a supervisor indicate that the supervisor 
declined to allow the veteran to sit to case mail, and noted 
that it might be necessary to determine whether the veteran 
should be assigned to a different position because of his 
medical condition.

The earlier version of the rating criteria apply through 
September 25, 2003.  For a rating higher than the 10 percent 
rating assigned during that period, the earlier criteria 
require muscle spasm or loss of lateral motion.  The 
examination and treatment records do not show that the 
veteran had muscle spasm or loss of lateral motion during 
that period.  Thus, the low back disability did not meet the 
criteria for a rating higher than 10 percent.

From September 26, 2003, to May 31, 2004, the revised rating 
criteria apply to the appeal for a rating higher than 10 
percent.  The combined range of motion of the lumbar spine 
was greater than 120 on examination in 2000, and there is no 
evidence that motion was substantially more limited in late 
2003 and early 2004.  The veteran did not have an abnormal 
gait or reversed lordosis during that period.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 10 percent during that period.

From June 1, 2004, the veteran is seeking a rating higher 
than 20 percent, and the revised rating criteria apply.  For 
a 40 percent rating, there must be flexion to 30 degrees or 
less, or ankylosis.  The veteran's low back had flexion to 
more than 30 degrees on examination in June 2004, so the 
criteria for a 40 percent rating are not met.  While the 
veteran has reported some pain on motion and fatigability, 
there is no indication that these factors produce additional 
disability that is equivalent to the criteria for a 40 
percent rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required hospitalizations for his 
low back disability.  The veteran's statements and employment 
records reflect that his low back disability cause him to 
take unscheduled sick leave, and that his employer has 
disciplined him as a result.  The low back disability 
interferes with the veteran's employment to a degree that is 
significant.  The evidence does not indicate, however, that 
the veteran's absences due to low back pain interfere to the 
extent of jeopardizing the continuation of his employment.  A 
supervisor noted that the veteran could be considered for 
other positions that require less time standing and walking.  
The Board finds, then, that the interference with employment 
caused by the low back impairment does not reach the level of 
marked.  The Board finds that the impact of the veteran's low 
back disability is not exceptional, and that it can be 
adequately and appropriately considered within the criteria 
of the regular rating schedule.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for low back strain, prior to June 1, 2004, is denied.



Entitlement to a disability rating in excess of 20 percent 
for low back strain, from June 1, 2004 forward, is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


